RAPID Tests for EARLIER Treatment Investor Presentation Slide 2 Forward Looking Statements Statements contained herein that are not historical facts are forward-looking statements within the meaning of the Securities Act of 1933, as amended.Those statements include statements regarding the intent, belief or current expectations of Chembio and its management. Such statements reflect management's current views, are based on certain assumptions, and involve risks and uncertainties. Actual results, events, or performance may differ materially from the above forward-looking statements due to a number of important factors, and will be dependent upon a variety of factors, including, but not limited to, Chembio’s ability to develop, manufacture, market and finance new products and the demand for Chembio's products.Chembio undertakes no obligation to publicly update these forward-looking statements to reflect events or circumstances that occur after the date hereof or to reflect any change in Chembio's expectations with regard to these forward-looking statements or the occurrence of unanticipated events. Other factors that may impact Chembio's success are more fully disclosed in Chembio's most recent public filings with the U.S. Securities and Exchange Commission. Slide 3 Investment Summary • Develops, Manufactures & Markets Point-of-Care Diagnostic Tests (POCTs)Using Company's Patented DPP® Platform Technology • >25% CAGR Product Sales Growth FY2009-2012 • Products Sold Globally • Partnered with Leading License & Distribution Partners in U.S. & South America • Recent FDA Approval of Oral Fluid HIV Test • Strong Pipeline of POCTs • Experienced Management Team Slide 4 POCTs - A Growing Global Market Converting Lab Tests to POC and Creating New Markets In-Vitro Diagnostics Market $45 Billion Global Point-of-Care Test Market $10 Billion Current Capabilities: · Lateral Flow Technology Single parameter tests · DPP® Technology Enabling Improved Sensitivity, Multiplexing R&D: Signal Enhancement Features Potential New Capabilities Being Assessed : Molecular Amplification Technologies Slide 5 Chembio’sPipeline - $850MM Total Addressable Market Chembio Pipeline POCT Total Market Opportunity Targeted Launch US HIV( Oral Fluid, 4th Generation) $ 75 MM Q4-2013 (Oral Fluid), 2015 (4th Generation) US Syphilis-HIV $ 75 MM 2H- 2014 US HCV $100 MM US OTC-HIV $100 MM 2015-2016 US Veterinary (OEM) $100 MM International $400 MM 2013-2016 Total $850 MM 2013-2016 See graphic Slide 6 Chembio Diagnostics – Current Revenues & Markets 2012 - $25.6MM Revenue Business, $1.45MM Operating Income; Profitable Q1 2013 · ~50% of Revenue: Lateral Flow HIV Tests o 25% Share of $75MM US Market o Participate in $250MM Ex-US Rapid HIV Professional Test Market o New HIV Self-Testing Market Opportunity · ~40% of Revenue: Patented POCT Platform o Oral Fluid HIV Test FDA Approved 12/2012 & Five DPP® Products Approved and Successfully Launched in Brazil- 2011 - 2012 o Significant Developments for Single and Multiplex DPP® POCTs · ~10% Other Products, Grants Slide 7 Anticipated Developments - 2013-2015 · Oral Fluid HIV Test CLIA Waiver & Launch o Direct Distribution in Public Health for Pipeline of Complementary Products · Expanding International Revenues for Lateral Flow and DPP® Products · FDA Submission & Approval of Two POCT Multiplex Syphilis Tests Based on DPP® Technology · Development & FDA Approval of Multiplex Antigen/Antibody DPP® Tests for HIV and HCV · FDA Approval of At-Home HIV Test · Contract Development & OEM Partnerships – e.g., Veterinary, Tropical diseases Slide 8 Chembio Current POCT Market Opportunities • HIV Rapid POCTS • ~50,000 New Infections in US – 2012; 2.5 MM Worldwide • Routine Testing USPSTF Recommendation • CEMI Only Company with 3 FDA-Approved Tests • CEMI Tests Designated in Selected International Protocols • Syphilis Rapid POCTS– New Market Opportunity • Up to 70% HIV-Syphilis Co-Infectionin MSM • All HIV+ Need be Tested for Syphilis, & Vice Versa • CEMI Has Two Unique POCTs – Anticipate 2014 Launch • Hepatitis-C Rapid POCT– New Market Opportunity • 70MMU.S. Baby Boomer Screening Opportunity; New Therapeutics • Product in Development Slide 9 DPP® - Chembio’s Patented POCT Platform Technology · Proprietary Platform Technology that Uniquely Enables Multiplexing for Higher Value Tests · Increases Sensitivity as Compared with Lateral Flow Technology · Validated with Numerous Partners, Regulatory Agencies o Bio-RadLaboratories, Inc. CE MarkedHIV Confirmatory Test,April 2013 · Patents Issued in US and Multiple Countries, Continuing Prosecution & Expansion of IP See graphics Slide 10 Two FDA-Approved Lateral Flow Rapid HIV Tests Sold Globally • Utilize In-Licensed Lateral Flow Technology • Large International Screening Programs (PEPFAR) • Significant Potential New International Opportunities Pending • In US Sold Exclusively through Alere (Clearview Brand) • 2012 Sales to Alere $7.8MM • Q1 2013 Sales to Alere $2.6MM See Graphic Slide 11 DPP HIV®1/2 Test for Use with Oral Fluid or Blood Samples • First FDA-Approved Product on DPP® (Dec. 2012) • Center for Biologics Evaluation and Research (CBER) PMA Approved, CLIA Waiver Pending • Improved Sensitivity v. Market Leader* • Earlier Detection of Seroconverting Patients • ProprietarySampleTainer™ Sample Collection System *Study Sponsored by CDC Global AIDS Program See Graphics Slide 12 U.S. HIV Self-Testing “OTC” Opportunity • Chembio Uniquely Positioned • Assessing Market Size and Best Approach • Filing IDE Early 2013 for Sure Check HIV • Pre-IDE Self-Testing Studies Show 100% Accuracy (n300) Slide 13 Collaboration with FIOCRUZ in Brazil • First Commercial Success with DPP® • Contracts with Supplier to Brazilian Federal Ministry of Health • $7MM of Potential Additional Purchases(~$16MM Revenues 2011-Q1'13) for Five DPP® Products - may be exceeded • Expect Tech Transfer & Conversion to License 2013-14 • Potential New Products & Partnerships in Brazil See Graphics Slide 14 DPP® Syphilis Screen & Confirm & HIV-Syphilis Multiplex Tests • Large Global Market Opportunity for Pre-Natal and MSM Screening • Anticipated FDA Submissions in 2013, with 2014 Clearances • Additional Products for Public Health Channel • Leveraging DPP®Multiplexing Features See Graphics Slide 15 Pipeline: Rapid Hepatitis C Point-of-Care Diagnostic • Data Published in Journal of Clinical Virologyshowedgood performance of Chembio's 1st Generation Prototype Assay • Completed Feasibility to Establish Performance Comparable to Only POCT HCV Test – 2013 R&D to incorporate additional value-added features • Recent CDC recommendations for testing on everyone born between 1945-1964 • Anticipated Timeline ‐ Development & Clinical Trials – 2013-2014 ‐ US Market Launch Anticipated - 2015 See Graphic Slide 16 Selected Financial Data FY2008 –2012 Reporting Record Revenues Again for FY2012 (in 000’s) · Total Revenue $25,611 · Product Revenue $24,327 · Gross Profit $10,790 · R&D Expense* $4,486 · Pre-Tax Income $1,451 *Non-recurring 2010 $1.5MM R&D Credit from the Affordable Care Act – excluded from 2010 R&D Exp. & 2010 Pre-Tax Income See Graphic Slide 17 Strong Revenue & Operating Income Growth Q1 and Years ended 2013 and 2012 3 Mos Ended 3 Mos Ended Year Ended Year Ended In (000’s) March 31, 2013 March 31, 2012 Net Product Revenues $ Non-Product Revenues $ TOTAL REVENUES $ GROSS MARGIN $ 40
